Citation Nr: 1011896	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2008.  The Board remanded the case for 
additional development in March 2009.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a chronic 
low back disorder was not present during service, there was 
no continuity of symptoms since service, arthritis of the 
spine was not manifest within a year after separation from 
service, and the Veteran's current low back disability did 
not develop as a result of any incident during service. 

2.  The Veteran's service-connected disabilities include 
post-traumatic stress disorder, rated as 50 percent 
disabling; post-operative residuals of laceration of right 
extensor pollicis longus tendon of the right hand, rated as 
20 percent disabling; sensory neuropathy of the right (major) 
hand radial distribution, rated as 20 percent disabling; a 
right femur fibroma, rated as 10 percent disabling; tinnitus 
rated as 10 percent disabling; scars status postoperative 
residual of right extensor pollicis longus tendon repair 
right hand, rated as 10 percent disabling; and bilateral 
sensorineural hearing loss, rated as noncompensably 
disabling.  His combined disability rating is 80 percent.    

3.  The Veteran has completed a high school level education, 
and has occupational experience as a postal worker, as a 
manufacturing quality control inspector, as a printing 
helper, and as a salesman/booking agent.  

4.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service and arthritis of the spine may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  

2.  The criteria for a total rating based on individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist with Evidence

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental 
statement of the case (SSOC).  In that instance, the intended 
purpose of the notice is not frustrated and the Veteran is 
given the opportunity to participate in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Letters satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2004, May 2005, and July 2005.  The letters informed him of 
the evidence required to substantiate his claims.  The 
letters also notified him of his and VA's respective 
responsibilities in acquiring supporting evidence.  
Additionally, a March 2006 letter complied with Dingess by 
discussing the downstream disability rating and 
effective date elements of his claims.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA and private treatment records 
and arranged for VA compensation examinations.  Although a 
nexus opinion was not obtained regarding the claim for 
service connection for a back disorder, the Board finds that 
such an opinion is not required to resolve the claim in light 
of the lack of credible evidence of the occurrence of a back 
injury in service, as well as the multitude of evidence 
showing onset of a back disorder after service.  

The Veteran was also afforded a VA hearing.  Also, his Social 
Security Administration records were obtained.  The Board 
does not know of any additional relevant evidence that is 
available but has not been obtained.  The Board is therefore 
satisfied that the RO has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.  

I.  Entitlement To Service Connection For A Low Back 
Disorder.

The Veteran contends that he injured his lower back during 
service.  Specifically, during the hearing held in July 2008, 
he testified that he first injured his back in service in 
jump school.  He said that to practice before jumping out of 
planes, they jumped off towers, and this resulted in the 
injury.  He also reported hurting it again later when working 
on a plane.  He stated that his supervisor in service would 
not let him go to sick bay.  The Veteran further reported 
that he had an injury after service in 1975, and this 
aggravated a back problem which had started in service.    

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as discussed below, this presumption does not apply 
in the instant case as arthritis did not manifest to a degree 
of 10 percent within one year of service discharge.  

The service medical records are negative for documentation of 
the occurrence of a chronic back disorder in service.  A 
service medical board report dated in March 1971 noted 
disabilities including a laceration of the right extensor 
pollicis longus tendon, and fibroma of the right distal 
femur, but there was no mention of any disorder of the back.  
The Board ntoes that if a disabling back injury had been 
present at that time, it would be expected to have been 
mentioned in the service medical board report.  

There is also no evidence of arthritis of the lumbar spine 
within a year after separation from service.  In his claim 
for disability compensation which he submitted in July 1971, 
a few months after separation, the Veteran did not make any 
references to having a back disorder.  The report of a VA 
disability compensation examination conducted in August 1971 
is likewise negative for any complaints, findings or 
diagnoses of a back disorder.  

The earliest medical records pertaining to the back are from 
many years after separation from service.  For example, a 
private treatment record dated in December 1975 shows that 
the Veteran was injured in an auto accident in November 1975.  
The injuries were to the neck and low back.  X-rays revealed 
a possible spondylolisthesis at L5-S1.  A private record 
dated in February 1976 indicates that the Veteran had been 
asymptomatic until being injured in the auto accident in 
November 1975.  Thus, the records clearly indicate that the 
onset of the back problems was long after service.  

The Board also notes that the record reflects the occurrence 
of a second post service injury to the back.  A private 
treatment record dated in August 1996 reflects that the 
Veteran inured his back while assisting someone in changing a 
flat tire.  The Veteran reported that a jack slipped and he 
attempted to grab the car to prevent it from crushing the 
other man.  At that time, the Veteran reportedly experienced 
an acute painful popping sensation in the upper lumbar back 
area.  The diagnoses included (1) acute compression fracture 
vertebral body L1; and (2) status post lumbosacral posterior 
fusion from spondylolisthesis L5-S1.  

The Veteran did not relate his back problems to service until 
he submitted a claim in January 2004.  He stated that in 
November 1967 he hurt his back.  He stated that a doctor told 
him that the traffic accident after service aggravated a 
problem that would have started when he was between he ages 
of 18 and 22.  The Veteran has presented written statements 
from his wife and another individual which indicate that the 
Veteran injured his back during service.  

The Board finds that the Appellant's testimony in which he 
gave a history of having sustained injuries to the back in 
service followed by chronic symptoms, along with various lay 
statements which purport to support the testimony, are 
contradicted by more reliable evidence which is of record.  
While the Veteran contends that he experienced pain since a 
back injury in service, the Board finds that there is no 
objective evidence of continuity of symptomatology.  On the 
contrary, the service medical board report, and the Veteran's 
original claim and the VA examination shortly after service 
are all negative for back problems.  This weighs against a 
finding of continuity.  The lack of continuity of 
symptomatology is further demonstrated by the lack of post 
service treatment records until many years after service.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The treatment records from 1975 clearly demonstrate that his 
back problems resulted from post service injuries.  The 
histories which he gave at that time were presented for the 
purpose of obtaining medical treatment, and are considered to 
have a higher level of credibility than histories presented 
for the purpose of obtaining monetary benefits.  Moreover, 
the histories presented by the Appellant in 1975 were much 
closer in time to his period of service and he therefore 
would have had a better recollection of the factors leading 
to the development of his back problems.  As such, the Board 
finds that the Appellant's more recent statements and those 
of others submitted in this case are inconsistent and not 
credible.  Therefore, the Board finds that the evidence 
weighs against a finding of continuity of symptomatology.

The Board also notes that the lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the Veteran is not 
competent to testify that his current back disorder is due to 
any injury in service.  Although a Veteran is competent to 
testify regarding the date of onset of an observable 
disability such as varicose veins, See Barr v. Nicholson, 21 
Vet. App. 303 (2007), this is not the case with a disorder 
such as an internal dysfunction of the spine.  

The fact that the appellant's own account of the etiology of 
his disability was recorded in some of the more recent 
medical reports is not sufficient to support the claim.  See 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  The Veteran 
has presented a note from a private physician dated in August 
2004 which indicates that "Based on the medical history here 
dating back to 1975 this patient's orthopedic problems are 
related partially to military duty 1967 to 1971."  No 
explanation for the opinion was provided.  A bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  The Board notes that there is no 
clinical data or other rationale to support his opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).  
Moreover, to the extent that the opinion is based on the 
history which the Board has rejected, the opinion is rendered 
meaningless.  An opinion based on an innacurate history has 
essentially no probative value.  See Kightly v. Brown, 6 
Vet.App. 200 (1994).  

In summary, a clear preponderance of the evidence is against 
a finding that the Veteran's low back disability is causally 
related to service.  The preponderance of the evidence shows 
that a chronic low back disorder was not present during 
service, arthritis of the spine was not manifest within a 
year after separation from service, and the Veteran's current 
low back disability did not develop as a result of any 
incident during service.  Accordingly, the Board concludes 
that a low back disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  

II.  Entitlement To A Total Disability Rating Based On 
Individual
 Unemployability Due To Service-Connected Disability.

The Veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  
During the hearing held in July 2008, he testified that he 
was prevented from working due to his service-connected 
disabilities.  He stated that Social Security Administration 
told him that he was totally and permanently disabled, but 
that they denied his claim for disability payments because 
the application was submitted too late.    

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  Total ratings are authorized for any disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the Veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19.  

The Veteran's service-connected disabilities include post-
traumatic stress disorder, rated as 50 percent disabling; 
post-operative residuals of laceration of right extensor 
pollicis longus tendon of the right hand, rated as 20 percent 
disabling; sensory neuropathy of the right (major) hand 
radial distribution, rated as 20 percent disabling; a right 
femur fibroma, rated as 10 percent disabling; tinnitus rated 
as 10 percent disabling; scars status postoperative residual 
of right extensor pollicis longus tendon repair right hand, 
rated as 10 percent disabling; and bilateral sensorineural 
hearing loss, rated as noncompensably disabling.  His 
combined disability rating is 80 percent.   

The 80 percent rating for his disabilities meets the 
preliminary percentage criteria of 38 C.F.R. § 4.16(a).

In his claim for unemployability benefits, the Veteran 
reported that he had completed a high school level education, 
and had occupational experience as a postal worker, as a 
manufacturing quality control inspector, as a printing 
helper, and as a salesman/booking agent.   

The evidence which is of record includes a letter dated in 
April 2004 from the Veteran's former employer which indicates 
that the Veteran was a highly productive employee until 
having an accident in August 1996.  The Board notes that a 
nonservice-connected back injury occurred at that time.  The 
letter does not have any references to service-connected 
disabilities.  

There are also multiple medical opinions which show that the 
service-connected disabilities are not productive of totally 
disabling impairment.  Records from the Social Security 
Administration reflect that in June 2004 a judge from that 
organization concluded that the Veteran was not under a 
disability as defined by the Social Security Act.  It was 
noted that his primary disability was a [nonservice-
connected] lumbosacral fusion which was considered to be 
severe.  It was also noted that he had anxiety and depression 
which were not shown to cause significant limitation in his 
ability to perform basic work activities.  It was found that 
his allegations regarding his limitations were not totally 
credible.  The Social Security judge concluded that he had 
the residual functional capacity to perform a wide range of 
light work.  It was further stated that his past relevant 
work as a booking agent did not require the performance of 
activities precluded by his residual functional capacity.  

The Veteran was afforded a VA examination in October 2005.  
It was noted that he experienced symptoms of pain in the mid 
area of the right femur.  This reportedly caused decreased 
range of motion of the right knee.  The Veteran had a limping 
gait, but he was able to stand.  The pertinent diagnosis was 
service-connected fibroma right femur.  The examiner stated 
that with respect to the effect of the condition on the 
Veteran's usual occupation, there would be none except that 
he could not stand for over five minutes and could not walk 
for more than 10 feet without using a walker.  It was further 
stated that using a walker, he could not walk for more than 
five minutes.  

The same VA examination report also reflects that the Veteran 
reported increasing symptoms of his post operative residuals 
of laceration of the right extensor pollicis longus tendon of 
the right hand.  It was noted that he had tenderness of the 
surgical scar, he could not fully extend the right thumb, he 
could not make a fist with the right hand, and he had 
numbness in the web space between the right thumb and right 
index finger.  Regarding the effects of the condition on 
occupational functioning, the examiner stated that there 
would be none except that he could not type or work on a 
computer, and that he would be slower in wrapping a box or 
nailing something.  It would also be harder to write.  

The report of an audiology examination of the Veteran 
conducted by the VA in October 2005 reflects that his word 
recognition scores were 94 percent in the right ear and 98 
percent in the left ear.  A VA record dated in May 2006 
indicates that there was profound sensorineural hearing loss 
on additional testing, but this was attributed to probable 
functional overlay.  It was noted that the results were 
inconsistent with previously obtained results, and were not 
considered to be adequate for rating purposes.  

The Veteran was afforded a VA PTSD examination in February 
2007.  The diagnoses included post-traumatic stress disorder, 
chronic.  The examiner assigned a GAF score of 50.  It was 
noted that the Veteran was still employable from a 
psychiatric standpoint, but that he had quit working in 1996 
due to back pain and neuropathy.  

The report of another VA examination also conducted in 
February 2007 noted that the Veteran was service connection 
for a right femur fibroma and right hand, forearm 
postoperative residuals of laceration of the right extensor 
pollicis longus tendon.  The examiner noted that on 
inspection of the right femur area there was no muscle 
atrophy, no tenderness, no lesions and no scars.  The 
examiner did not find any abnormality in that area.  The 
examiner noted that on inspection of the right hand, there 
was a laceration measuring 2.5 centimeters.  The scar was 
healed with some tenderness on deep palpation.  There was no 
muscle loss or tissue loss.  The Veteran had difficulty with 
extension of the right thumb.  He also had difficulty making 
a full fist and full grasp.  The examiner noted that, in 
terms of employability, based on his service connected 
physical conditions, the Veteran was likely to be able to do 
sedentary or non-physically demanding work but was not likely 
to do physically demanding work or non-sedentary employment.  

A VA audiology test report dated in February 2007 reflects 
that the only diagnosis was pseudohypacusis.  The examiner 
stated that the hearing status could not be assessed.  It was 
noted that there was poor inter-test consistency, suggesting 
unreliable results.  Reflex threshold results suggested that 
his hearing was no worse than moderate in the right ear and 
moderately severe in the left ear.  

A letter dated in July 2008 from a social worker at Vet 
Center states that the Veteran had been seen since January 
2008 for supportive counseling, and that he had symptoms such 
as inability to sleep, flashbacks, and difficulty 
concentrating.  It was stated that PTSD had impacted his 
ability to work, and that he was unable to maintain 
employment because it was difficult for him to focus and 
concentrate, and his short term memory was very poor.  

The report of a VA audiology examination conducted in July 
2009 notes that the Veteran had 94 percent speech recognition 
in each ear.  The diagnosis was sloping SNHL au and 
subjective tinnitus au.  The examiner concluded that the 
veteran should not experience employment difficulties based 
on high frequency hearing loss, and should do well with his 
hearing aids in communication situations.  

The report of a mental disorders examination conducted in 
July 2009 reflects that the Veteran is not currently 
employed, and had retired in 1996 due to physical problems.  
The diagnoses on the VA mental examination were PTSD, mood 
disorder secondary to chronic back pain and immobility, and 
personality disorder NOS.  The examiner noted that the 
Veteran had moderately severe limitations in psychosocial 
functioning.  However, the examiner concluded that the 
Veteran did not have total occupational and social 
impairment.  The examiner assigned a GAF score of 50.  

The report of a general medical examination conducted by the 
VA in July 2009 reflects that after examining the Veteran's 
right forearm injury and right femur disability, the examiner 
stated that the disabilities had no significant effects on 
the Veteran's usual occupation and no impact on 
employability.  The examiner concluded that based on the 
service-connected disabilities, the Veteran would still be 
able to be employable in a sedentary job.   

Although a social worker at a Vet Center provided a contrary 
opinion, indicating that the service-connected PTSD rendered 
him unemployable, the Board finds that such opinion is 
outweighed by the voluminous other evidence discussed above 
which weighs against the claim.  

Based on detailed review of the foregoing evidence, the Board 
finds that the Veteran's service-connected disabilities do 
not preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.  As noted, it must be demonstrated that that the 
Veteran is unable to secure or follow a substantial gainful 
occupation.  In addressing this question, it must be 
determined whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the Veteran can find employment.  In this case, the evidence 
shows that he has some limitation due to his service-
connected disabilities.  This is recognized by his currently 
assigned 80 percent rating.  The evidence, however, does not 
show that his service-connected disabilities prevents all 
forms of gainful occupation.  

With respect to his occupational history, the Board observes 
that the Veteran had an extensive employment history which 
included working at positions which have provided him with a 
variety of skills and abilities.  There is no persuasive 
evidence showing that the Veteran's service-connected 
impairment prevents all forms of substantial gainful 
employment, given his educational and occupational 
background.  The Social Security Judge and all VA examiners 
have provided opinions which support a conclusion that that 
the Veteran is not rendered unemployable by service-connected 
disability.  

The Board also notes that the Veteran's non service connected 
spine problems, and his age may not be considered as factors 
supporting the assignment of a total disability rating.  See 
38 C.F.R. §§ 3.341(a), 4.19.  Accordingly, the Board 
concludes that the criteria for a total disability rating 
based on individual unemployability due to service-connected 
disorders are not met.


ORDER

1.  Service connection for a low back disorder is denied.

2.  A total disability rating based on individual 
unemployability due to service-connected disability is 
denied.




______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


